DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/2022 has been entered.
 
Response to Amendment
This office action is in response to the RCE filed 6/27/22 in which claims 1-4, 11 and 14-15 are amended, claims 21-25 are new and claims 2 and 13 are canceled. Claims 1, 3-9, 11, 14-19 and 21-25 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Noble (US 2006/0174889), hereinafter Noble in view of Lubke et al (US 2012/0145158), hereinafter Lubke, and further in view of Cortez et al (US 2008/0121230), hereinafter Cortez.
Regarding claim 1, Noble teaches a nasal pillow (Figs. 3a, 3b), comprising:
an inner wall (see annotated drawing below) having a first end (Fig. 3B, bottom end) and a second end opposite the first end (See annotated drawing), wherein the second end of the inner wall is configured to be positioned further into a nostril of a patient than the first end of the inner wall when the nasal pillow is in use (Fig. 3B top end is inserted into the nose); and
an outer wall (Fig. 3B: 30, see below) having a first end (See annotated figure below) and a second end opposite the first end (See figure below, end opposite first end), wherein the first end of the outer wall is connected to the second end of the inner wall (Fig. 3B), wherein the second end of the outer wall is separated from the inner wall by a radial gap (Fig. 3B), and wherein, when the outer wall is inserted into the nostril of the patient, the outer wall is configured to conform to the nostril (Paragraphs 178 when inserted it forms a seal with the nostril and therefore would be conforming) by compressing in a first direction and expanding in a second direction (Per the instant application specification at paragraph 29 when the pillow is inserted, the nasal pillow is compressed in the direction of the minor elliptical axis causing a corresponding elongation in the direction of the major elliptical axis. The examiner notes that any nasal pillow inserted into the nose which is compressed in one direction would expand in another direction), and an edge of the second end of the outer wall is configured to engage with one or more points inside the nostril to retain the edge inside the nostril (Paragraph 61, paragraph 180, Figs 5A and 5B illustrate how the angle of the wedge locks the airway in place)
wherein the inner wall defines an interior cavity configured to guide air into the nostril of the patient. (Fig. 3B, interior of inner tube)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Noble does not expressly disclose that the nasal pillow when inserted into a nostril of a patient is configured to conform to the nostril by compressing in a first direction and expanding in a second direction. 
However, Lubke teaches a nasal pillow (Fig. 34A) and when inserted into a nostril of a patient, the outer wall is configured to conform to the nostril by compressing in a first direction (Fig. 34c-1, 34-C-2 show the nasal pillow in an uncompressed state and 34c-4 shows the pillow in a compressed state; Paragraph [0196]) and expanding in a second direction (Paragraph [0197] discloses flexing in another direction compare figures 34c-2 and 34c-4, the major axis increases in length while the minor axis decreases).
It would have been obvious to a person or ordinary skill in the art prior to the filing date of the invention to have provided Noble with the compression in one direction and the expansion is a second direction as taught by Lubke to allow the nasal pillow to be inserted into the nose. (Paragraph 197)
Noble teaches an interconnection (Fig. 25A:2506, paragraph 2002) connected at the first end of the inner wall (Fig. 25a located at the end of the inner wall) but does not teach an interconnection that couples the nasal pillow to an air entrainment device that, during operation, entrains ambient air with delivered oxygen according to a first amplification ratio, wherein the inner wall is configured to maintain the flow amplification ratio of the entrainment device during operation.
However, Lubke teaches an interconnection (34a bottom area) connected at a first end of the inner wall (The interconnection of Noble is located proximal the first end of the inner wall, Fig. 25a therefore, the combination of Noble with Lubke teaches an interconnection proximal to the first end of the inner wall.)
and configured to couple the nasal pillow to an air entrainment device that, during operation, entrains ambient air with delivered oxygen according to a first amplification ratio (Applicant does not disclose an entrainment device and the interconnection as shown by Lubke is the same as shown in Applicant’s drawings. Therefore, the interconnection of Lubke is capable of connecting to an entrainment device which entrains ambient air with delivered oxygen), wherein the inner wall is configured to maintain the flow amplification ratio of the entrainment device during operation. (The shape of the Lubke interconnection is the same as Applicant’s and would therefore maintain the flow amplification ratio of the entrainment device. the examiner notes that per MPEP 2114 an apparatus covers what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus. if the prior art apparatus teaches all of the structural limitations of the claim. In this case Lubke teaches the interconnection as claimed)

    PNG
    media_image2.png
    442
    694
    media_image2.png
    Greyscale


It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have substituted the interconnection area of Noble with the interconnection area of Lubke since both connection styles provide a connection to a device to provide air to the nasal pillow.  Further having a single attachment as described by Lubke allows customization of fit. (Paragraph 192)
Noble in view of Lubke does not teach wherein the inner wall defines an interior cavity configured to guide said entrained air into the nostril of the patient, said inner wall having a first cross-sectional area at the first end of the inner wall and a second cross-sectional area at the second end of the inner wall, said inner wall having a converging shape along a height of the inner wall such that the first cross-sectional area is greater than the second cross-sectional area.
Cortez teaches a nasal prong (Figs. 17 and 17A)  having said inner wall having a first cross-sectional area at the first end of the inner wall and a second cross-sectional area at the second end of the inner wall, said inner wall having a converging shape along a height of the inner wall such that the first cross-sectional area is greater than the second cross-sectional area (Figs. 17, 17A, paragraph 77) configured to maintain the flow amplification ration of the entrainment device during operation. (Since Cortez teaches a converging shape along a height in, the device would therefore maintain the flow amplification ratio of the entrainment device.)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Noble in view of Lubke with the converging cross-sectional area of Cortez in order to eliminate any breathing gas expansion area that may introduce rainout. (paragraph 77) 

Regarding claim 3, Noble in view of Lubke and Cortez teaches the nasal pillow of claim 2, but Noble does not teach where in the interconnection comprises a counterbore.
However, Lubke teaches the interconnection (Fig. 34a, bottom area is interconnection area) wherein the interconnection comprises a counterbore (Annotated Figure 34a, “counterbore” labels the inside annular cavity) configured to be secured to the air entrainment device (Paragraph [0192] discloses the interconnection may be connected into the recess of the sealing assembly).

    PNG
    media_image2.png
    442
    694
    media_image2.png
    Greyscale

	
Regarding claim 4, Noble in view of Lubke and Cortez teaches the nasal pillow of claim 2, but Noble does not disclose an interconnection with an over-molded component.
However, Lubke teaches an interconnection proximal to the first end of the inner wall (Fig. 34a, bottom area is interconnection area) wherein the interconnection comprises an over-molded component configured to be secured to the air entrainment device. (Paragraph [0191] discloses the nasal pillow including the base is molded. Paragraph [0196] discloses this connects to the air entrainment device).
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have substituted the interconnection area of Noble with the interconnection area of Lubke since both connection styles provide a connection to a device to provide air to the nasal pillow.  Further having a single attachment as described by Lubke allows customization of fit. (Paragraph 192)

Regarding claim 5, Noble in view of Lubke and Cortez teaches the nasal pillow of claim 1, and Lubke further teaches wherein the first direction represent a first cross-sectional direction of the nostril and is substantially perpendicular to a columella of the patient when the outer wall is inserted into the nostril of the patient (See figures 34c-2 and 34c-4, the minor axis is perpendicular) and the second direction represents a second cross-sectional direction of the nostril that is perpendicular to the first direction and substantially parallel to the columella of the patient when the outer wall is inserted into the nostril of the patient (Fig. 34c-2, 34c-4, the major axis is parallel to the columella).

Regarding claim 6, Noble in view of Lubke and Cortez teaches the nasal pillow of claim 1, and Lubke further teaches wherein, when the nasal pillow is not inserted into the nostril of the patient, a ratio of a minor axis of a cross section of the outer wall to a major axis of the cross section of the outer wall is in the range of 0.8 to 1 (Paragraph [0212] disclose the nasal prongs may have a circular shape. The ratio of the major and minor axis of a circle is 1).
It would have been obvious to a person or ordinary skill in the art to have modified the ratio in the range of 0.8 to 1 since Lubke teaches that the prongs may have any suitable shape including circular. (Paragraph 212)

Regarding claim 9, Noble in view of Lubke and Cortez teaches the nasal pillow of claim 1, and Noble further teaches wherein, when the nasal pillow is inserted into the nostril of the patient, the outer wall forms a seal against the interior walls of the nostril (paragraph 74, paragraph 178).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Noble in view of Lubke (U.S. PG Pub 20120145158) and further in view of Cortez, as applied to claim 1 above, and further in view of Gunaratnam (U.S. PG Pub 20040226566), hereinafter Gunaratnam.
Regarding claim 7, Noble in view of Lubke and Cortez teaches the nasal pillow of claim 1, and Lubke further teaches wherein, when the nasal pillow is inserted into the nostril of the patient, the outer wall is configured to be compressed (Fig. 34c-2 and 34c-4; Paragraph [0199] discloses the compression of dimension D to d.).
Noble in view of Lubke and Cortez does not disclose such that the ratio of the minor axis of the cross section to the major axis of the cross section is less than 0.8.
However, Gunaratnam does teach nasal pillows with a ratio of the minor axis of the cross section to the major axis of the cross section is less than 0.8 (Paragraph [0227] teaches nasal pillows with an ellipse ratio of 0.7 which is based on the patient’s nostril circumference)
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the compressible nasal pillows disclosed by Noble in view of Lubke and Cortez to compress to the ellipse ratio of less than 0.8 taught by Gunaratnam in order to provide a fit based on anthropometric data of the patient’s nostril to ensure a proper fit (Gunaratnam; Paragraph [0227]).

Regarding claim 8, Noble in view of Lubke and Cortez discloses the nasal pillow of claim 6.Noble in view of Lubke and Cortez  does not disclose wherein when the nasal is inserted the ratio of the minor axis of the cross section to the major axis of the cross-section is in the range 0f 0.4 to 0.7.
However, Gunaratnam teaches nasal pillows wherein, when the nasal pillow is inserted into the nostril of the patient, the outer wall is configured to be compressed such that the ratio of the minor axis of the cross section to the major axis of the cross section is in the range of 0.4 to 0.7 (Gunaratnam teaches an ellipse ratio of 0.7, paragraph 227).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the compressible nasal pillows disclosed by Noble in view of Lubke and Cortez to compress to the ellipse ratio is in a range of 0.4 to 0.7 as taught by Gunaratnam in order to provide a fit based on anthropometric data of the patient’s nostril to ensure a proper fit (Gunaratnam; Paragraph [0227]).

Allowable Subject Matter
Claims 11, 14-17, 19 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose the combination of features of a nasal pillow apparatus as disclosed in claims 11 and 23 including an inner wall, an outer wall and an interconnection connected at the first end of the inner wall and configured to couple the nasal pillow to an air entrainment device, the nasal pillow comprising a connecting bar extending between and connecting the first and second pillows to each other, the connecting bar comprising a first curved portion extending downward from a bottom portion of the interconnection of the first nasal pillow; a second curved portion extending downward from a bottom portion of the second nasal pillow and a substantially straight portion between the curved portions wherein the bottom surface  is spaced below the interconnection of both the first and second nasal pillows.
Lubke teaches a connecting bar between the two nasal pillows but does not teach the connecting bar below the interconnections of the nasal pillows. It would not have been obvious to modify Lubke to include the connecting bar at this location as this would prevent the attachment of the nasal pillow to the air entrainment device. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:30 am - 3:30 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARGARET M LUARCA/Primary Examiner, Art Unit 3785